FILED
                             NOT FOR PUBLICATION                            AUG 23 2016

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BENITO ZARAGOZA-TINOCO,                         No.    15-70905

               Petitioner,                      Agency No. A206-410-295

 v.
                                                MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Benito Zaragoza-Tinoco, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We dismiss in part and deny in part the petition for review.


          *
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s determination that Zaragoza-

Tinoco failed to show exceptional and extremely unusual hardship to a qualifying

relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      In his opening brief, Zaragoza-Tinoco fails to address, and therefore has

waived any challenge to, the BIA’s denial of his motion to remand. See Rizk v.

Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issues not raised in an opening

brief are waived).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         2                                    15-70905